Citation Nr: 0612334	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  94-40 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an adjustment 
disorder.

2.  Entitlement to service connection costochondritis, 
claimed as chest pain. 

3.  Entitlement to an initial compensable evaluation for 
pericardial cyst.

4.  Entitlement to an initial compensable evaluation for 
allergic rhinosinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The veteran served on active duty from November 1990 to 
August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The veteran's claims were remanded in 
February 2002.  The requested development having been 
accomplished, the case is returned for further adjudication.


FINDINGS OF FACT

1.  The most competent medical evidence of record, as a 
whole, shows the veteran has no currently diagnosed 
psychiatric disorder.

2.  The competent evidence of record shows that the veteran's 
current costochondritis is unrelated to military service.

3.  The veteran's pericardial cyst has not resulted in 
identifiable valvular lesion, dyspnea, enlarged heart, or 
workload of greater than 7 METs but not greater than 10 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or continuous medication.  

4.  The veteran's allergic rhinosinusitis has not resulted in 
definite atrophy of intranasal structure and moderate 
secretion or 50 percent obstruction of the  nasal passage on 
both sides or complete obstruction on one side. 


CONCLUSIONS OF LAW

1.  Service connection for adjustment disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  Service connection for costochondritis, claimed as chest 
pain, is not established.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005). 

3.  The criteria for entitlement to an initial compensable 
rating for pericardial cyst have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic 
Code 7003 (1996, 2005).

4.  The criteria for entitlement to an initial compensable 
rating for allergic rhinosinusitis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.97, 
Diagnostic Code 6599-6501 (1996); Diagnostic Code 6502 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran filed an original claim for service connection in 
October 1991.  In a May 1992 rating decision, the veteran was 
granted service connection for pericardial cyst and allergic 
rhinosinusitis and a noncompensable rating was initially 
assigned for each disability.  The veteran was also denied 
service connection for adjustment disorder and recurrent 
atypical chest pain (subsequently characterized as 
costochondritis, claimed as chest pain).  The veteran 
disagreed with these determinations and pursued the present 
appeal.  

Service connection

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  For certain chronic disorders, such as 
cardiovascular disease, service connection may be granted if 
the disease becomes manifest to a compensable degree within 
one year following separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Adjustment Disorder

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a psychiatric 
disorder, providing very negative evidence against this 
claim.  An April 1991 redeployment examination report 
demonstrates a normal psychiatric evaluation, providing more 
evidence against this claim.  Similarly, post-service medical 
evidence reveals that the veteran's psychiatric evaluation 
showed no deficits in a December 1991 VA examination report.  
However, a follow-up VA psychiatric examination report notes 
that the veteran complained of nervousness and restlessness 
since returning from the Persian Gulf and reflects an Axis I 
diagnosis of adjustment disorder.  The basis of this finding 
is unclear and it is found that this report is entitled to 
limited probative value.  

Significantly, the veteran's most recent report of VA 
examination for mental disorders, dated in October 2003, 
notes the veteran's medical history and concludes that there 
is no gross psychiatric disorder.  With respect to the 
veteran's prior psychiatric findings, this examination report 
also includes the opinion that the veteran received 
psychiatric treatment during the process of divorce due to 
the problems with his spouse, he is no longer in receipt of 
psychiatric treatment, and his diagnosis of adjustment 
disorder was neither related to his military service nor to 
his service connected hypothyroidism.  The Board finds this 
report is entitled to great probative weight.      

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' (Court) 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  

The Board finds that the most competent medical evidence in 
this case leads to the conclusion that the veteran does not 
have a current psychiatric disorder at this time.  As a 
result service connection is not warranted and the veteran's 
claim is denied.

Costochondritis, claimed as chest pain

A review of the veteran's service medical records reveals 
that the veteran sought treatment in December 1990 for chest 
pain and dizziness after running.  The clinical assessment 
was anemia and pulmonary and cardiology evaluations were 
recommended.  A clinical treatment note dated in December 
1990 indicates a clinical assessment of costochondritis and 
Motrin was prescribed.  The April 1991 redeployment 
examination report shows evidence of costochondritis pain 
reproducible by palpation.  In August 1991, the veteran was 
examined for chest pain on exertion with palpitations.  He 
described it as sternal pain worse with deep inspiration 
brought on by physical exertion.  The final diagnosis was 
costochondritis.

Shortly after service separation, the veteran sought 
treatment for chest pain and shortness of breath.  Physical 
examination showed that the chest was tender and the 
diagnosis was "questionable" costochondritis.  In a 
December 1991 VA examination report, the veteran related a 
history of recurrent episodes of stabbing-like chest pain 
without radiation or associated symptoms, relieved with 
Valium and relaxation.  A follow-up VA cardiology examination 
related that the veteran experienced recurrent episodes of 
chest pain beginning after his return from the Persian Gulf.

An October 2003 report of VA examination for bones notes the 
veteran's history of right sided mid chest sternal area sharp 
pain, mostly during and immediately after running two miles.  
The veteran reported no other associated symptoms.  Physical 
examination revealed tenderness to palpation at the left side 
chest wall, sternal border, costochondral junction, numbers 
3, 4, and 5.  The diagnosis was costochondritis left side, 
costochondral junction, numbers 3, 4, and 5.  

A December 2003 amendment to this examination report notes 
that there is no evidence to sustain the finding that the 
veteran's costochondritis is related to military service.  
The examiner concluded that it is less likely than not that 
the veteran's costochondritis is related to military service.  
The Board must find that this report is entitled to great 
probative value. 

While the service medical records have been reviewed in 
detail, they do not outweigh the most recent VA medical 
opinion, which clearly provides evidence against this claim.  
The weight of the credible evidence demonstrates that the 
veteran's current costochondritis is unrelated to military 
service.  This condition was neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of- 
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Rating

Service connection has been established for pericardial cyst 
and allergic rhinosinusitis.  These disorders are each rated 
as zero percent disabling.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practicable on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

In an appeal of an initial rating (such this one), 
consideration must be given to "staged" ratings, i.e., 
disability ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  According to the policy in the Schedule, 
when a disability is not specifically listed, the Diagnostic 
Code will be "built up," meaning that the first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part of the body involved, and the last 2 
digits will be "99."  38 C.F.R. § 4.27.  For example, 
Diagnostic Code 7099 is used to identify unlisted heart 
disabilities.  Pericardial cyst is not listed in the 
Schedule; hence, the rating is by analogy to pericardial 
adhesions.

The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
former and revised versions of the regulation.  However, if 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

Pericardial Cyst

The veteran's pericardial cyst is evaluated analogous to the 
criteria found at 38 C.F.R. § 4.104, Diagnostic Code 7099-
7003, for evaluating the cardiovascular system.  

The criteria for evaluating diseases of the heart was changed 
during the pendency of this appeal, effective January 12, 
1998.  In its June 2003 and January 2004 supplemental 
statements of the case, the RO applied both versions of the 
regulations.  Accordingly, the Board may similarly consider 
each version of the regulations without determining whether 
the veteran will be prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Pursuant to former Diagnostic Code 7003, a 100 percent 
evaluation when pericardial adhesions were extensive, 
obliterating the sac, with congestive heart failure.  Lesser 
conditions were rated as rheumatic heart disease under the 
provisions of 38 C.F.R. § 4.104, Diagnostic Code 7000.

Pursuant to former Diagnostic Code 7000, a 10 percent 
evaluation was warranted for inactive rheumatic heart disease 
with identifiable valvular lesion, slight, if any, dyspnea, 
the heart not enlarged, following established active 
rheumatic heart disease.  A 30 percent evaluation was 
appropriate from the termination of an established service 
episode of rheumatic fever or its subsequent recurrence, with 
cardiac manifestations, during the episode or recurrence, for 
three years, or diastolic murmur with characteristic EKG 
manifestations or definitely enlarged heart.  The next higher 
or 60 percent evaluation was warranted when the heart was 
definitely enlarged; severe dyspnea on exertion, preclusion 
of more than light manual labor and one of the following: 
severe, elevation of systolic blood pressure, or such 
arrhythmias as paroxysmal auricular fibrillation or flutter 
or paroxysmal tachycardia; more than light manual labor was 
precluded.  The highest or 100 percent evaluation was 
warranted for definite enlargement of the heart confirmed by 
roentgenogram and clinically; dyspnea on slight exertion; 
rales, pretibial pitting at the end of the day or other 
definite signs of beginning congestive failure; more than 
sedentary employment was precluded.

Effective January 12, 1998, the VA Schedule for Rating 
Disabilities was amended with regard to rating disabilities 
of the cardiovascular system.  38 C.F.R. § 4.104.  Under the 
new diagnostic criteria found at 38 C.F.R. Part 4, a 
veteran's disability will be measured and rated in relation 
to METs.  A MET (metabolic equivalent) is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute.  When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, as 
it is in this situation, and a laboratory determination of 
METs by exercise testing cannot be accomplished for medical 
reasons, an estimation by a medical examiner of the level of 
activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used.

Specifically, under the new criteria, Diagnostic Code 7003 
provides that a 10 percent rating is warranted where 
pericardial adhesions with workload of greater than 7 METs 
but not greater than 10 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; continuous medication is 
required.  An evaluation of 30 percent requires workload of 
greater than 5 METs but not greater than 7 METs with 
resulting dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on electro-
cardiogram, echocardiogram, or X-ray.  A 60 percent 
evaluation is warranted when there is more than one episode 
of acute congestive heart failure in the past year, or; a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
warranted for documented chronic congestive heart failure or; 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.

The medical evidence reveals that the diagnosis of 
pericardial cyst has been continued on VA examinations dated 
in 1991, 1996, and 2004.  However, these examination reports 
note that examination of the heart was normal and do not 
reflect findings of valvular lesion or dyspnea to support an 
increased rating under the former rating criteria.  
Similarly, these examination reports do not show workload of 
greater than 7 METs but not greater than 10 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or the 
requirement of continuous medication so as to support an 
increased rating under the revised criteria.  Moreover, the 
most recent report of VA examination, dated in October 2003, 
reflects a diagnosis of pericardial cyst, by record, not 
reported on present echocardiogram.  Simply stated, the Board 
finds that the post-service medical records provide evidence 
against this claim.

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for pericardial cyst.  See 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.101, 4.104, Diagnostic Code 7003, 
effective prior to January 12, 1998; 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7003, effective from January 12, 1998. 

The Board notes that the veteran's pericardial cyst does not 
appear to have fluctuated markedly since the effective date 
of service connection in August 1991.  Thus, a staged 
disability rating is not warranted.  See Fenderson, supra.

Allergic Rhinosinusitis

The veteran's allergic rhinosinusitis is evaluated analogous 
to chronic atrophic rhinitis under 38 C.F.R. § 4.97, 
Diagnostic Code 6599-6501.

The criteria for evaluating the respiratory system was 
changed during the pendency of this appeal, effective October 
7, 1996.  In its June 2003 and January 2004 supplemental 
statements of the case, the RO applied both versions of the 
regulations.  Accordingly, the Board may similarly consider 
each version of the regulations without determining whether 
the veteran will be prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Under the old criteria for rhinitis, a 10 percent rating was 
assigned for rhinitis causing definite atrophy of the 
intranasal structure and moderate secretion.  A 30 percent 
rating applied where the evidence demonstrated moderate 
crusting and ozena and atrophic changes.  A 50 percent rating 
was warranted where the evidence demonstrated massive 
crusting and marked ozena, with anosmia.  38 C.F.R. § 4.97, 
Diagnostic Code 6501 (1995).

Under the new criteria for allergic rhinitis, a 10 percent 
rating is warranted where there are no polyps, but there is 
greater than 50-percent obstruction of the nasal passages on 
both sides or complete obstruction on one side.  A 30 percent 
disability evaluation is for application where the evidence 
demonstrates polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 
(2005).

Review of the claims file reflects that the veteran's 
paranasal sinuses were well-aerated and had intact bony walls 
upon X-ray examination in December 1991.  VA nose and sinuses 
examination in August 1996 reflects that clinical evaluation 
of the veteran's nose was normal and the diagnosis was 
suspected allergic rhinitis.  An October 2003 report of VA 
examination revealed no nasal obstruction as well as bluish, 
congested turbinates.  The diagnosis was allergic 
rhinosinusitis, with active maxillary sinusitis as per X-rays 
performed in October 2003.  

The Board has reviewed the veteran's claim under both the old 
and revised version of the rating criteria in order to 
determine which version is more favorable to his claim.  In 
this case, the Board concludes that the evidence does not 
support the assignment of an initial compensable evaluation 
for the service-connected allergic rhinosinusitis under 
either version of the rating criteria.  Specifically, the 
evidence fails to demonstrate rhinitis causing definite 
atrophy of the intranasal structure and moderate secretion so 
as to support an increased rating of 10 percent disabling 
under the former criteria or greater than 50-percent 
obstruction of the nasal passages on both sides or complete 
obstruction on one side so as to support an increased 
evaluation to 10 percent disabling under the revised 
criteria.  

The Board notes that the veteran's allergic rhinosinusitis 
does not appear to have fluctuated markedly since the 
effective date of service connection in August 1991.  Thus, a 
staged disability rating is not warranted.  See Fenderson, 
supra.

In view of the foregoing, the Board finds that the currently 
assigned zero percent ratings adequately reflect the 
clinically established impairment experienced by the veteran 
with respect to his pericardial cyst and allergic 
rhinosinusitis.  As the preponderance of the evidence is 
against the claims for compensable ratings for pericardial 
cyst and allergic rhinosinusitis, respectively, the benefit-
of-the-doubt rule is inapplicable, and the claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated in June 2002, the RO 
advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible to 
provide.  In addition, the January 2004 supplemental 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  

The Board observes that notice was not provided before the 
May 1992 rating decision.  However, the RO did furnish VCAA 
notice to the veteran regarding these issues in June 2002.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  As 
discussed above, the Board finds that the RO ultimately 
provided all notice required under 38 U.S.C.A. § 5103(a) with 
respect to the issues addressed in the May 1992 rating 
decision, such that defect as to timing was cured.  Moreover, 
the June 2002 letter to the veteran essentially asked him to 
provide, pursuant to 38 C.F.R. § 3.159(b)(1), any evidence in 
his possession that was pertinent to his claims.  Id. at 121.  
Thus, the Board finds that the RO has provided all required 
notice.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board is aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  Based 
on a review of this decision, the Board finds no basis to 
remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA treatment records, and 
he has been afforded him numerous VA examinations in 
connection with these claims.  Based on the medical evidence, 
the Board finds that an additional examination is not needed 
to fully and fairly adjudicate this case.  The veteran has 
not identified any additional evidence pertinent to the 
appeal.  There being no other indication or allegation that 
additional relevant evidence remains outstanding, the Board 
finds that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  Upon consideration of the foregoing, the Board 
finds that VA has satisfied its duties to notify and assist, 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  A 
further delay in the adjudication of this case, based on 
cases and laws that did not exist at the time the veteran 
filed his claims (and causing, in part, the delay in this 
case) and will not provide, for reasons noted above, a basis 
to grant his claims, does not serve the interests of the 
veteran or the VA.  

In this regard, it is noted that the veteran's claims have 
been pending for more than fourteen years, since 1992, and 
were initiated prior to the enactment of the VCAA.  Thus, 
inasmuch as the appellant has not been prejudiced by the 
Board's adjudication of his claims and prejudice has not been 
alleged by or on behalf of the appellant, the Board finds 
that, after pursuing his claims for over fourteen years, he 
is entitled to resolution of these claims.  

ORDER

Entitlement to service connection for an adjustment disorder 
is denied.

Entitlement to service connection for costochondritis, 
claimed as chest pain, is denied.

An initial compensable disability rating for pericardial cyst 
is denied 

An initial compensable disability rating for allergic 
rhinosinusitis is denied

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


